Case 1:20-cv-00102-DDD-KMT Document 26 Filed 06/19/20 USDC Colorado Page 1 of 6




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

  Civil Action No. 1:20-CV-00102-DDD

  ELLEN LARSON,
  JUSTINE LUND, and
  JAIME and JARED BEARD,
  individually and on behalf of all others similarly situated,

          Plaintiffs,

     v.

  THE ALIERA COMPANIES, INC., a Delaware corporation;
  ALIERA HEALTHCARE, INC., a Delaware corporation; and
  TRINITY HEALTHSHARE, INC., a Delaware corporation,

          Defendants.


              PLAINTIFFS’ NOTICE OF FRCP 41(a) VOLUNTARY DISMISSAL
                               WITHOUT PREJUDICE


                                         INTRODUCTION
          Plaintiffs provide notice of their voluntary dismissal of this litigation, without

  prejudice, pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(i).

                                              FACTS
          This case was filed on January 13, 2020. See Dkt. No. 1. On February 14, 2020,

  counsel for defendant Trinity Healthshare wrote Plaintiffs’ counsel alleging that Plaintiff

  Ellen Larsen was never enrolled in Trinity Healthshare, offering an internal email

  indicating that Ms. Larsen terminated her enrollment with AlieraCare as of December 31,

  2019. Hamburger Decl. ¶2, Exh. A, pp. 8-9. On February 18, 2020, Plaintiffs’ counsel

  responded to the letter, providing a copy of an Explanation of Benefits issued by Trinity
Case 1:20-cv-00102-DDD-KMT Document 26 Filed 06/19/20 USDC Colorado Page 2 of 6




  to Ms. Larson, and directing the attention of Trinity’s counsel to the insurance card issued

  by Trinity to Ms. Larson with an effective date of “July 1, 2018” and a membership booklet

  for Trinity dated “2018-2019.” Id., ¶3, Exh. A, pp. 8-9. Plaintiffs’ counsel offered to review

  any other evidence from the defendants that explained why Ms. Larson received these

  documents if she was not enrolled in Trinity. Id. Trinity’s counsel responded requesting

  additional time to produce more documents to Plaintiffs’ counsel that would establish

  Ms. Larsen’s lack of enrollment in the plan. Id. Plaintiffs’ counsel agreed to the extension

  requested by defendants. Id., Exh. A, p. 7.

         On March 23, 2020, counsel for both defendants informed plaintiffs’ counsel that

  they would be filing motions to dismiss on March 27, 2020. Id., Exh. A, pp. 6-7. On

  March 24, 2020, Trinity’s counsel provided four exhibits that they represented would be

  attached to their Motion to Dismiss along with a declaration stating that Ms. Larson was

  never a member of Trinity. Id., Exh. A, p. 5. The following day, Plaintiffs’ counsel asked

  if defendants had an explanation for Ms. Larson’s receipt of one or more explanations of

  benefits from Trinity. Id., Exh. A, p. 4.

         In response, Trinity’s counsel provided a brief summary of its anticipated motion

  to dismiss that it claimed fulfilled the “meet and confer” obligation under the Court’s

  local rules. Id. The list of alleged “grounds for dismissal” did not include any abstention

  arguments nor that defendants anticipated challenging federal court jurisdiction

  pursuant to 28 U.S.C. § 1332(a). See id. No similar disclosure or attempt to “meet and

  confer” was offered by counsel for Aliera. Id., ¶6.

         Plaintiffs’ counsel requested an additional 30 days to add new plaintiffs and

  otherwise amend the complaint to address some or all of the issues raised. Id., Exh. A,

  p. 3. Eventually an agreement about a stipulation was reached and filed with the Court.

  Id., see Dkt. Nos. 15, 16. On April 27, 2020, Plaintiffs filed their First Amended Complaint,



                                                –2–
Case 1:20-cv-00102-DDD-KMT Document 26 Filed 06/19/20 USDC Colorado Page 3 of 6




  adding three additional named plaintiffs and modifying the complaint to address the

  issues raised by defendants. Dkt. No. 18. Defendants did not “meet and confer” about

  any new alleged “grounds for dismissal” before filing their motions to dismiss.

  Hamburger Decl., ¶7. Defendant Trinity requested a two-day extension to file their

  Motion to Dismiss, which Plaintiffs did not oppose. See Dkt. No. 21. Defendants Aliera

  and Trinity filed Motions to Dismiss on May 27 and 29, 2020, respectively. See Dkt.

  Nos. 23 and 25. Trinity’s Motion contained argument asserting that this litigation is

  properly filed and reviewed in Colorado state court. See Dkt. No. 25, pp. 5, 14-15. Both

  Motions indicate that another entity, Unity Healthshare, may be a necessary party to this

  litigation. See id., pp. 6-8.

                                     LAW AND ARGUMENT

  A.     Legal Standard.
         Voluntary dismissal without prejudice is mandatory when notice of dismissal is

  provided before the opposing party serves either an answer or a motion for summary

  judgment. Id. “Under Rule 41(a)(1)(i), a plaintiff has an absolute right to dismiss without

  prejudice and no action is required on the part of the court.” Janssen v. Harris, 321 F.3d
  998, 1000 (10th Cir. 2003). Voluntary dismissal pursuant to Rule 41(a)(1)(A)(i) is available

  even after a defendant files a motion for Rule 12(b)(6) dismissal. See De Leon v. Marcos,

  659 F.3d 1276, 1283 (10th Cir. 2011) (Plaintiff can file a unilateral notice of dismissal under

  Rule 41(a)(1)(A)(i) after defendant moves to dismiss, so long as the defendant did not file

  an answer or a motion for summary judgment).

  B.     Defendants Raised Previously Undisclosed Jurisdictional Arguments
         in their Motions for Rule 12(b)(6) Dismissal.
         Defendants did not raise all of the jurisdictional “grounds for dismissal” contained

  in their Motions to dismiss in the single email that Trinity’s counsel sent to fulfill their



                                              –3–
Case 1:20-cv-00102-DDD-KMT Document 26 Filed 06/19/20 USDC Colorado Page 4 of 6




  “meet and confer” obligations. See Hamburger Decl., ¶6, Exh. A, p. 4. Had they fully

  disclosed the issues raised in the motions to dismiss, particularly defendants’ apparent

  preference to litigate this dispute in state court, the parties could have avoided the filing

  of the motions to dismiss.

         Plaintiffs have fully considered the jurisdictional issues raised by defendants. In

  light of those issues and concerns, Plaintiffs file this notice of voluntary dismissal without

  prejudice. Concurrently, plaintiffs are filing a similar complaint in Colorado state court,

  but with the addition of Unity Healthshare as another defendant, so that the parties can

  pursue this dispute in defendants’ apparently preferred jurisdiction.

         DATED: June 19, 2020.

                                                s/ Eleanor Hamburger
                                             Richard E. Spoonemore
                                             Eleanor Hamburger
                                             SIRIANNI YOUTZ SPOONEMORE HAMBURGER PLLC
                                             3101 Western Ave., Suite 350
                                             Seattle, WA 98121
                                             Tel. (206) 223-0303
                                             Email: rick@sylaw.com
                                             Email: ele@sylaw.com

                                                s/ Victoria E. Lovato
                                             Victoria E. Lovato (CO Bar # 31700)
                                             MICHAEL BEST & FRIEDRICH LLP
                                             1776 Lincoln Street, Suite 1100
                                             Denver, CO 80203
                                             Tel. (720) 240-9515
                                             Email: velovato@michaelbest.com

                                             —and—




                                              –4–
Case 1:20-cv-00102-DDD-KMT Document 26 Filed 06/19/20 USDC Colorado Page 5 of 6




                                       s/ Michael David Myers
                                    Michael David Myers
                                    MYERS & COMPANY PLLC
                                    1530 Eastlake Avenue East
                                    Seattle, WA 98102
                                    Tel. (206) 398-1188
                                    Email: mmyers@myers-company.com

                                    Attorneys for Plaintiffs




                                     –5–
Case 1:20-cv-00102-DDD-KMT Document 26 Filed 06/19/20 USDC Colorado Page 6 of 6




                                 CERTIFICATE OF SERVICE

          I hereby certify that on June 19, 2020, I electronically filed the foregoing with the
  Clerk of Court using the CM/ECF system which will send notification of such filing to
  the following e-mail addresses:
         •   Matthew C. Baisley
             mbaisley@bakerlaw.com, rmann@bakerlaw.com, sbeer@bakerlaw.com
         •   Sarah Renee Craig
             scraig@burr.com, lgmiller@burr.com, craig.sadie@gmail.com
         •   Eleanor Hamburger
             ele@sylaw.com, matt@sylaw.com, theresa@sylaw.com, stacy@sylaw.com
         •   Victoria Edna Lovato
             velovato@michaelbest.com, pmclevenger@michaelbest.com,
             Vicki_lovato@yahoo.com
         •   Michael David Myers
             mmyers@myers-company.com, slin@myers-company.com
         •   Laurin D. Quiat
             lquiat@bakerlaw.com, sbliss@bakerlaw.com, dscallorn@bakerlaw.com
         •   Richard E. Spoonemore
             rick@sylaw.com, matt@sylaw.com, rspoonemore@sylaw.com,
             theresa@sylaw.com, stacy@sylaw.com

  and I hereby certify that I have mailed or served the document or paper to the following
  non-CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the
  nonparticipant’s name:

         •   (No manual recipients).

         DATED: June 19, 2020, at Seattle, Washington.

                                               s/ Eleanor Hamburger
                                            Eleanor Hamburger
                                            Email: ele@sylaw.com




                                             –6–
